Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 This action is in response to the amendment filed October 31, 2022.  Claims 1, 3-8, 10-15, and 17-20 are pending and examined.  Claims 2, 9, and 16 were canceled. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Response to Arguments
Leise includes randomness as part of the machine learning techniques the Wikipedia article on “random forests” has been included in the rejection to help show the state of the art of artificial intelligence at the time the application.  It clearly includes random associations. 
As for “metadata objects of a damaged vehicle” that is the data about the damage to the vehicle however it is acquired.  As for “artificial intelligence functions” that is any artificial intelligence being applied to the data about the damage to the vehicle to try to get better at finding the answer.  All of the artificial intelligence algorithms include subparts that would qualify as functions i.e. forests in random forests or neurons in neural networks.  
Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 filed 10/13/2022 is attached to the instant Office action. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (U.S. Patent 10,922,726 B1) in view of Leise (U.S. 10,657,707 B1).  
As per claim 1 Nelson teaches:  
A system, comprising: 
a hardware processor; (see at least Nelson column 2 lines 59-60) and 
a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor (see at least Nelson column 38 lines 27-39) to perform a method comprising: 
receiving a vehicle damage object for a damaged vehicle, wherein the vehicle damage object includes a plurality of metadata objects of the damaged vehicle; (see at least Nelson column 9 lines 4-24 The set of parts is multiple objects of the damaged vehicle which are identified as needing to be repaired or replaced.)
fragmenting the object into a plurality of vehicle damage object fragments, wherein each vehicle damage object fragment includes at least one of the metadata objects of the damaged vehicle; (see at least Nelson column 9 lines 4-24 Each part is a fragment of the vehicle damage all of which need to be addressed.)
providing each of the vehicle damage object fragments to a respective one of a plurality of artificial intelligence functions (see at least Nelson column 6 lines 16-column 7 lines 10.  The continuous updating of the system is an artificial intelligence function the finding of each different part is a different artificial intelligence function.)
receiving a respective vehicle repair recommendation set from each of the artificial intelligence functions, wherein each vehicle repair recommendation set is based on a respective one of the vehicle damage object fragments, and wherein each of the vehicle repair recommendation sets identifies a recommended vehicle repair operation of a plurality of the vehicle repair operations for the damaged vehicle; (see at least Nelson column 6 lines 16-column 7 lines 10.  The continuous updating of the system is an artificial intelligence function the finding of each different part is a different artificial intelligence function.)
selecting a plurality of the recommended vehicle repair operations; (see at least Nelson column 13 lines 62-column 15 line 24  Considers what parts are available and the costs to repair existing parts to find the best option that is available.  That is selecting repair options choosing between getting a new part or repairing an old one is selecting an option among at least two making it a plurality.)
generating a composite vehicle repair recommendation set that identifies the selected recommended vehicle repair operations; (see at least Nelson column 16 lines 4-32) and 
providing the composite vehicle repair recommendation set to one or more vehicle repair insurance claims management systems.  (see a least Nelson column 16 lines 33-47.  Includes insurance applications which would include a claims management systems.)
While Nelson does use a model trained on historical vehicle repair data (see at least Nelson column 24 lines 1-3) it is not explicit about what machine learning techniques are used to train that model.  But Leise which also uses machine learning for vehicle repair analysis and lists applicable machine learning techniques that will include random associations.  (see at least Leise Column 6 Lines 10-26  random associations are involved in all machine learning techniques “random forests” from Leise Column 6 line 22 at least includes such random associations.  Wikipedia article on “random forest” from shortly before this application was made has been provided to help define the state of the art at the time of this application.)  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply such techniques to the machine learning since it was solving the same problem in the same way with an expectation of success.
As per claim 3 Nelson teaches:
The system of claim 1, wherein: 
each of the vehicle repair recommendation sets identifies a score and/or confidence percentage for the recommended vehicle repair operation; (see at least Nelson column 10 lines 61-column 11 line 1) and 
the method further comprises: 
identifying the scores for the recommended vehicle repair operations in the generated composite vehicle repair recommendation set. (see at least Nelson column 10 lines 61-column 11 line 4) 
As per claim 4 Nelson teaches:
The system of claim 1, wherein: 
selecting a plurality of the recommended vehicle repair operations comprises: 
providing the vehicle repair recommendation sets to an artificial intelligence function; (see at least Nelson column 10 lines 52-60) and  
the artificial intelligence function is trained using a plurality of vehicle repair training sets, (see at least Nelson column 11 lines 5-17) wherein each vehicle repair training set comprises: 
one or more metadata objects of a further damaged vehicle, and a composite vehicle repair recommendation set for the further damaged vehicle.  (see at least Nelson column 6 lines 16-column 7 lines 10.  The continuous updating of the system is an artificial intelligence function.) 
As per claim 5 Nelson teaches:
The system of claim 1, wherein: 
each of the vehicle repair recommendation sets is generated by a respective further artificial intelligence function. (see at least Nelson column 6 lines 16-column 7 lines 10.  The continuous updating of the system is an artificial intelligence function.) 
As per claim 6 Nelson teaches:
The system of claim 5, wherein: 
each of the further artificial intelligence functions is trained.  (see at least Nelson column 6 lines 16-column 7 lines 10.  The continuous updating of the system is an artificial intelligence function and it being trained by the new data.)
As per claim 7 Nelson teaches:
The system of claim 6, the method further comprising: 
requesting one or more of the further artificial intelligence functions be re-trained when a predetermined event occurs.  (see at least Nelson column 15 lines 57-65 periodically or enough new data.)
As per claim 8 Nelson teaches:
A non-transitory machine-readable storage medium encoded with instructions executable by a hardware processor of a computing component, the machine- readable storage medium comprising instructions to cause the hardware processor (see at least Nelson column 38 lines 27-39) to perform a method comprising: 
receiving a vehicle damage object for a damaged vehicle, wherein the vehicle damage object includes a plurality of metadata objects of the damaged vehicle; (see at least Nelson column 9 lines 4-24 The set of parts is multiple objects of the damaged vehicle which are identified as needing to be repaired or replaced.)
fragmenting the object into a plurality of vehicle damage object fragments, wherein each vehicle damage object fragment includes at least one of the metadata objects of the damaged vehicle; (see at least Nelson column 9 lines 4-24 Each part is a fragment of the vehicle damage all of which need to be addressed.)
providing each of the vehicle damage object fragments to a respective one of a plurality of artificial intelligence functions (see at least Nelson column 6 lines 16-column 7 lines 10.  The continuous updating of the system is an artificial intelligence function the finding of each different part is a different artificial intelligence function.)
receiving a respective vehicle repair recommendation set from each of the artificial intelligence functions, wherein each vehicle repair recommendation set is based on a respective one of the vehicle damage object fragments, and wherein each of the vehicle repair recommendation sets identifies a recommended vehicle repair operation of a plurality of the vehicle repair operations for the damaged vehicle; (see at least Nelson column 6 lines 16-column 7 lines 10.  The continuous updating of the system is an artificial intelligence function the finding of each different part is a different artificial intelligence function.)
selecting a plurality of the recommended vehicle repair operations; (see at least Nelson column 13 lines 62-column 15 line 24  Considers what parts are available and the costs to repair existing parts to find the best option that is available.  That is selecting repair options choosing between getting a new part or repairing an old one is selecting an option among at least two making it a plurality.)
generating a composite vehicle repair recommendation set that identifies the selected recommended vehicle repair operations; (see at least Nelson column 16 lines 4-32) and 
providing the composite vehicle repair recommendation set to one or more vehicle repair insurance claims management systems. (see a least Nelson column 16 lines 33-47.  Includes insurance applications which would include a claims management systems.) 
While Nelson does use a model trained on historical vehicle repair data (see at least Nelson column 24 lines 1-3) it is not explicit about what machine learning techniques are used to train that model.  But Leise which also uses machine learning for vehicle repair analysis and lists applicable machine learning techniques that will include random associations.  (see at least Leise Column 6 Lines 10-26  random associations are involved in all machine learning techniques “random forests” from Leise Column 6 line 22 at least includes such random associations.  Wikipedia article on “random forest” from shortly before this application was made has been provided to help define the state of the art at the time of this application.)  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply such techniques to the machine learning since it was solving the same problem in the same way with an expectation of success.
As per claim 10 Nelson teaches:
The non-transitory machine-readable storage medium of claim 8, wherein: 
each of the vehicle repair recommendation sets identifies a score and/or confidence percentage for the recommended vehicle repair operation; (see at least Nelson column 10 lines 61-column 11 line 1) and 
the method further comprises: identifying the scores for the recommended vehicle repair operations in the generated composite vehicle repair recommendation set. (see at least Nelson column 10 lines 61-column 11 line 4) 
As per claim 11 Nelson teaches:
The non-transitory machine-readable storage medium of claim 8, wherein: 
selecting a plurality of the recommended vehicle repair operations comprises: 
providing the vehicle repair recommendation sets to an artificial intelligence function; (see at least Nelson column 10 lines 52-60) and 
the artificial intelligence function is trained using a plurality of vehicle repair training sets, (see at least Nelson column 11 lines 5-17) wherein each vehicle repair training set comprises: 
one or more metadata objects of a further damaged vehicle, and a composite vehicle repair recommendation set for the further damaged vehicle. (see at least Nelson column 6 lines 16-column 7 lines 10.  The continuous updating of the system is an artificial intelligence function.) 
As per claim 12 Nelson teaches:
The non-transitory machine-readable storage medium of claim 8, wherein: 
each of the vehicle repair recommendation sets is generated by a respective further artificial intelligence function. (see at least Nelson column 6 lines 16-column 7 lines 10.  The continuous updating of the system is an artificial intelligence function.) 
As per claim 13 Nelson teaches:
The non-transitory machine-readable storage medium of claim 12, wherein: 
each of the further artificial intelligence functions is trained. (see at least Nelson column 6 lines 16-column 7 lines 10.  The continuous updating of the system is an artificial intelligence function and it being trained by the new data.) 
As per claim 14 Nelson teaches:
The non-transitory machine-readable storage medium of claim 13, the method further comprising: 
requesting one or more of the further artificial intelligence functions be re-trained when a predetermined event occurs. (see at least Nelson column 15 lines 57-65 periodically or enough new data.) 
As per claim 15 Nelson teaches:
A method comprising: 
receiving a vehicle damage object for a damaged vehicle, wherein the vehicle damage object includes a plurality of metadata objects of the damaged vehicle; (see at least Nelson column 9 lines 4-24 The set of parts is multiple objects of the damaged vehicle which are identified as needing to be repaired or replaced.) 
fragmenting the object into a plurality of vehicle damage object fragments, wherein each vehicle damage object fragment includes at least one of the metadata objects of the damaged vehicle; (see at least Nelson column 9 lines 4-24 Each part is a fragment of the vehicle damage all of which need to be addressed.) 
providing each of the vehicle damage object fragments to a respective one of a plurality of artificial intelligence functions (see at least Nelson column 6 lines 16-column 7 lines 10.  The continuous updating of the system is an artificial intelligence function the finding of each different part is a different artificial intelligence function.)
receiving a respective vehicle repair recommendation set from each of the artificial intelligence functions, wherein each vehicle repair recommendation set is based on a respective one of the vehicle damage object fragments, and wherein each of the vehicle repair recommendation sets identifies a recommended vehicle repair operation of a plurality of the vehicle repair operations for the damaged vehicle; (see at least Nelson column 6 lines 16-column 7 lines 10.  The continuous updating of the system is an artificial intelligence function the finding of each different part is a different artificial intelligence function.)
selecting a plurality of the recommended vehicle repair operations; (see at least Nelson column 13 lines 62-column 15 line 24  Considers what parts are available and the costs to repair existing parts to find the best option that is available.  That is selecting repair options choosing between getting a new part or repairing an old one is selecting an option among at least two making it a plurality.)
generating a composite vehicle repair recommendation set that identifies the selected recommended vehicle repair operations; (see at least Nelson column 16 lines 4-32) and 
providing the composite vehicle repair recommendation set to one or more vehicle repair insurance claims management systems.  (see a least Nelson column 16 lines 33-47.  Includes insurance applications which would include a claims management systems.)
While Nelson does use a model trained on historical vehicle repair data (see at least Nelson column 24 lines 1-3) it is not explicit about what machine learning techniques are used to train that model.  But Leise which also uses machine learning for vehicle repair analysis and lists applicable machine learning techniques that will include random associations.  (see at least Leise Column 6 Lines 10-26  random associations are involved in all machine learning techniques “random forests” from Leise Column 6 line 22 at least includes such random associations.  Wikipedia article on “random forest” from shortly before this application was made has been provided to help define the state of the art at the time of this application.)  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply such techniques to the machine learning since it was solving the same problem in the same way with an expectation of success.
As per claim 17 Nelson teaches:
The method of claim 15, wherein: 
each of the vehicle repair recommendation sets identifies a score and/or confidence percentage for the recommended vehicle repair operation; (see at least Nelson column 10 lines 61-column 11 line 1) and 
the method further comprises: 
identifying the scores for the recommended vehicle repair operations in the generated composite vehicle repair recommendation set. (see at least Nelson column 10 lines 61-column 11 line 4) 
As per claim 18 Nelson teaches:
The method of claim 15, wherein: 
selecting a plurality of the recommended vehicle repair operations comprises: 
providing the vehicle repair recommendation sets to an artificial intelligence function; (see at least Nelson column 10 lines 52-60) and 
the artificial intelligence function is trained using a plurality of vehicle repair training sets, (see at least Nelson column 11 lines 5-17) wherein each vehicle repair training set comprises: 
one or more metadata objects of a further damaged vehicle, and a composite vehicle repair recommendation set for the further damaged vehicle.  (see at least Nelson column 6 lines 16-column 7 lines 10.  The continuous updating of the system is an artificial intelligence function.)
As per claim 19 Nelson teaches:
The method of claim 15, wherein: 
each of the vehicle repair recommendation sets is generated by a respective further artificial intelligence function. (see at least Nelson column 6 lines 16-column 7 lines 10.  The continuous updating of the system is an artificial intelligence function.) 
As per claim 20 Nelson teaches:
The method of claim 19, wherein: each of the further artificial intelligence functions is trained.  (see at least Nelson column 6 lines 16-column 7 lines 10.  The continuous updating of the system is an artificial intelligence function and it being trained by the new data.)
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:

(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-7366	(Draft Communications)

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696